Citation Nr: 1135358	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-40 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the loss of use of both lower extremities.

2.  Entitlement to SMC based on the loss of use of the buttocks.

2.  Entitlement to SMC based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to April 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of New Orleans, Louisiana.  Jurisdiction of these matters is with the RO in Jackson, Mississippi.  

In May 2009, the Veteran and his wife testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

In March 2011, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.
During the hearing, the Veteran's submitted additional evidence along with a waiver on the record of initial RO consideration.  

The issue of SMC for loss of use of both lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2011 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative provided notice on the Veteran's behalf, that he wished to withdraw his appeal for SMC based on the loss of use of the buttocks.
 
2.  Service connection is in effect for residuals of a right ankle injury, to include right leg dystonia, evaluated as 30 percent disabling; arthritis, left ankle, evaluated as 20 percent disabling; arthritis, left hip, evaluated as 10 percent disabling; arthritis, right hip, evaluated as 10 percent disabling; arthritis, left knee, limitation of flexion, evaluated as 10 percent disabling; and arthritis, left knee, limitation of extension, evaluated as 10 percent disabling.  A combined 70 percent disability rating has been in effect from April 2005.  The Veteran has been determined to be unemployable due to his service-connected disabilities since April 2005.

3.  The Veteran's service-connected disabilities have been shown to render him so helpless he is unable to perform self- care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for SMC based on the loss of use of the buttocks have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  By resolving all reasonable doubt in the Veteran's favor, the criteria for special monthly compensation based on the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran's representative, on the Veteran's behalf, has withdrawn this appeal as to the claim for SMC based on the loss of use of the buttock; hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and the appeal as to this issue is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for SMC based on the need for the regular aid and attendance of another person, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

III.  Analysis

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

A February 2007 Aid and attendance examination report reflects that the Veteran is unable to drive or travel without the assistance of another person or the use of mechanical aids.  He can walk short distances.  The examining physician also indicated that the Veteran was unable to care for needs of nature, shop, dress, get out of bed, and remain out of bed all day without the assistance of another person or the use of mechanical aids.  He was able to feed himself and get out doors for short periods.  He could take brief excursions away from home for one to three hours.  For the examination, it was noted that the Veteran needed help to undress/dress.  When asked for additional information regarding the Veteran's behavior or activity in making a determination of need for nurse or attendant, the examining physician noted that the Veteran had limited mobility.  

VA medical records reflect that the Veteran has been seen for a gait abnormality and that he walks with a walker.  

A July 2009 VA aid and attendance examination report reflects that the Veteran was accompanied by a family member.  The Veteran described his typical daily activities as staying at home, noting that he depends on others to take him to church and to his clinic appointments.  The Veteran reported that imbalance affected his ability to ambulate constantly.  The Veteran has a gait disorder needs a walk to stand and ambulate.  The examiner noted that the Veteran was a fall risk.  The Veteran was unable to perform self-feeding, dressing and undressing, grooming, and toileting.  The Veteran can only walk without the assistance of another person when in his home.  The functional impairments were permanent.  Propulsion was not normal and the Veteran was found to have poor balance due to gait disorder.  The diagnosis included gait disorder, unsteady, fall risk, needs walker, limited ambulation.  

In a July 2009 VA joints examination report reflects that the Veteran's hips, knees, and ankle disorders affects the motion of the joint.  The Veteran stated that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He always uses a walker.  Physical examination revealed that the Veteran's  gait showed poor propulsion, he needed a walker, had an unsteady gait, and was a fall risk.  The diagnosis was degenerative joint disease (DJD), bilateral knees, hips and ankles; mild degenerative osteoarthritis, bilateral hips; tricompartmental DJD, bilateral knees; and mild DJD of the tibiotalar joint.  It was noted that the joint pain has an effect on the Veteran's usual daily activities.  It prevents chores, shopping, exercise, sports, and driving.  It has a moderate impact on traveling, bathing, dressing, toileting, and grooming.

A November 2010 VA medical record reflects that the Veteran is actively enrolled in the care coordination/home telehealth program and has been monitored for the past month with an in-house messaging device.  Data is sent from home to program staff and is reviewed regularly for out-of-range responses.  

A March 2011 VA card coordination home telehealth continuum of care record reflects that the Veteran lives with his wife.  The person who cares for the Veteran is his wife at their private home.  She provides advice/emotional support, activities of daily living help and instrumental activities of daily living help.  In the last seven days the Veteran has expressed difficulty in preparing meals such that she does not prepare meals even if he could.  Meals were prepared by others.  In the last seven day, the Veteran expressed difficulty with housework, shopping, transportation, managing medication, and managing own finances.  In the last seven days, the Veteran has required help or supervision to perform, bathing to include physical assistance, dressing, using the toilet, transferring/moving to and from bed, chair, wheelchair, standing, moving around indoors, and uses a wheelchair also requiring assistance with movement within the chair itself.  The Veteran was found to have problems of deficits in three of more activities of daily living and three or more instrumental activities of daily living.  

During the March 2011 Board hearing, the Veteran testified that he has trouble standing up and sitting down.  He cannot get in and out of a tub without help.  He cannot bathe himself from the knees down.  He has problems walking without a walker and has extreme difficulty trying to navigate stairs or steps.  He reported that he has fallen several times even with the walker due to his right ankle disability.  The Veteran's wife testified that she has to assist the Veteran with bathing and drying his lower extremities.  She has to help him get into and out of the shower, even with handrails.  His wife assists him 100 percent of the time when leaving the house.  She helps him down the steps.  His wife furthered that when out if here is no handicap toilet facility she has to help him, he has fallen on some occasions.  He cannot stand long enough to fix anything but cereal.  

In light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran is in need of regular aid and attendance.  The medical evidence and testimony provided by the Veteran and his wife indicates that the Veteran's service-connected disabilities have rendered him unable to perform several activities of daily living without the assistance of another person, in this case, the Veteran's wife.  There is no evidence to the contrary.  Based on the above evidence, the Board finds that the Veteran's service-connected disabilities render him so helpless as to require regular assistance of another.


ORDER

The appeal as to the issue of SMC for the loss of use of the buttocks is dismissed.

SMC based on the need for the regular aid and attendance of another person is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Board notes that the Veteran was afforded a VA aid and attendance examination in July 2009 and VA joint examinations in May 2010.  However, none of the examiners addressed the question of whether the Veteran's service-connected disabilities resulted in the loss of use of both of the lower extremities.  This is particularly important in this case as the Veteran's is diagnosed with non service-connected diabetic amyotrophy involving both lower extremities (see July 2009 VA muscle examination).  

The Board notes that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, in light of the above, the Board finds that another remand is warranted to obtain an addendum opinion from the July 2009 and May 2010 VA examiners, if available, that addresses the remaining issue of SMC for loss of use of both lower extremities. 

In addition, during the March 2011 Board hearing, the Veteran testified that he was receiving physical therapy from the VA for his service-connected lower extremity disabilities.  The claims file currently includes outpatient treatment records from the Tuscaloosa VA medical center (VAMC), dated through January 2011.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO/AMC must obtain all outstanding medical records from the Tuscaloosa VAMC, dated from January 2011 to the present.


Accordingly, this matter is REMANDED for the following actions:

1.  The RO/AMC should obtain from the Tuscaloosa VAMC all outstanding medical records from January 2011 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the RO/AMC should return the claims file to the July 2009 and May 2010 VA examiners to provide answers to the following questions:  

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a right ankle injury, to include right leg dystonia, arthritis, left ankle,  arthritis, left and right hip, and arthritis, left knee, with limitation of flexion and limitation of extension), result in loss of use of both of the lower extremities (i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance).  In other words, can the actual remaining function of both of the Veteran's lower extremities (balance, propulsion, etc.) be accomplished equally well by an amputation stump with prosthesis?

b) If the Veteran does have loss of use of both of the lower extremities, is it as likely as not (50 percent probability or more) that this level of disability results from service-connected disabilities?  In rendering this opinion, the effects of nonservice-connected disabilities, to include, but not limited to diabetic amyotrophy should not be considered.

Note 1: The examiner is advised that controlling laws and regulations provide that the loss of use of foot or hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee or below elbow with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  38 C.F.R. § 3.350(a) (2010).

Note 2: The examiner is also advised that considered as loss of use of the foot is complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2010).

If the prior examiners are not available, or an examiner is unable to provide the requested opinion without examining the Veteran, the arrangements should be made for the Veteran to undergo VA examination(s) by an appropriate examiner(s) to provide the requested medical opinion, as noted above.  The entire claims file must be made available to the examiner (s) designated to examine the Veteran.

The examiners should provide the complete rationale for all conclusions reached.

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for SMC based on the loss of use of both lower extremities.  If the benefit remaining on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


